                  2:20-cv-02708-RMG                Date Filed 12/02/20          Entry Number 8          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                     Tyrone Roberson,                          )
                            Plaintiff
                                                               )
                                                               )
                            v.                                                Civil Action No.      2:20-cv-02708-RMG
                                                               )
         South Carolina Department of Corrections,             )
                          Defendant(s)


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .

O other: Plaintiff, Tyrone Roberson, shall take nothing of Defendant, South Carolina Department of Corrections, as to
the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Richard M Gergel, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.


Date: December 2, 2020                                                       ROBIN L. BLUME, CLERK OF COURT

                                                                                                  s/H.Cornwell
                                                                                         Signature of Clerk or Deputy Clerk
